
	

115 HR 2423 RH: Washington County, Utah, Public Lands Management Implementation Act
U.S. House of Representatives
2017-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 222
		115th CONGRESS1st Session
		H. R. 2423
		[Report No. 115–312]
		IN THE HOUSE OF REPRESENTATIVES
		
			May 16, 2017
			Mr. Stewart introduced the following bill; which was referred to the Committee on Natural Resources
		
		
			September 14, 2017
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To implement certain measures relating to management of Washington County, Utah, required by Public
			 Law 111–11.
	
	
		1.Washington County, Utah, Public Lands Management Implementation Act
 (a)Short titleThis Act may be cited as the Washington County, Utah, Public Lands Management Implementation Act. (b)Northern Transportation RouteThe Secretary of the Interior shall grant any necessary rights-of-way for the northern transportation route identified pursuant to section 1977(b)(2)(A) of Public Law 111–11, as depicted on the map entitled Proposed Northern Transportation Route Alignment and dated May 5, 2017.
 (c)Utility CorridorsThe Secretary of the Interior shall authorize development of utilities described in section 1974(h) of Public Law 111–11 (16 U.S.C. 460www(h)) if the Secretary determines that such development is consistent with—
 (1)each utility protocol referenced in the Washington County Habitat Conservation Plan dated February 23, 1996; and
 (2)any other applicable law (including regulations).   September 14, 2017 Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 